CHRIS DANIEL                  01-15-00071-CR

                                 HARRIS COLINTY DISTRICT CLERK




                                                                                        FILED IN
January 16,2015                                                                  1st COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                 1/21/2015 10:00:21 AM
HONORABLE SUSAN BROWN
                                                                                 CHRISTOPHER A. PRINE
185 TH DISTRICT COURT                                                                     Clerk
HARRIS COUNTY
HOUSTON, TEXAS

Defendant's Name: CHARLES TREVAUGHN TIGG BLAKEY

Cause No: 1409462

Court: 185TH DISTRICT COURT

Please note the following appeal updates on the abovementioned cause:

Notice of Appeal Filed Date: 12/22/2014
Sentence Imposed Date: 06/27/2014
Court of Appeals Assignment: First Court of Appeals
Appeal Attorney of Record: TO BE DETERMINED



Sincerely,


d~
Criminal Post Trial Deputy

CC: Devon Anderson
    District Attorney
    Appellate Division
    Harris County, Texas




This is your notice to inform any and all substitute reporters in this cause.




                    120 I Franklin   P.O. Box 4651   Houston, Texas 77210-4651
\.lCo~+o..'\ ,'-f\ -=l-"1l::::D2..


           "                                                 /'j/ fJ 13,5
                                                           {'i1J q'lltJ /J..   I& (



  b\A..   i l l C£d..~ ~ L                        ~ ~~~d                       .\t>   eM..   1dv.L 1.t-.       'LD\l\.

  r       hoOf-      i-lu-\-     ~ ~L-U2.>.6 ~\U be... CJU>P-6\vJktj                              k      lM.L.     ~ C6:5\~.\­
  .\~ ~~ ctPp~.


 Q~o. T.. ~                     vL     Dt.\::>a,\.:lv\.~ ~\..\ ~~ \..C:>ov'L R-a..-b\.\.-\\A ~             .k..it...e..      U-tS:.ef>

 L     u::£U)      ~l...LU..e..d           -l-b   Ov...   ~ c.c..bc~e.         duJ··e,..




   ~ Q)tDb                              t\b. D\93~CrL3
   lb~l\a Dui.\..
     la-lb ~ \.\..A Lz.LJ.,\
      ~~l\U. I\~ t-'6b\Y




                                                                                                RECORDER'S MEMORANDUM
                                                                                                This instrument is of poor quality
                                                                                                      at the time of imaging
                                                   Cause No.        \>~                      14ImU rt ®'
THE STATE OF TEXAS                                                             IN THE'   ~ DISTRICT COURT
                                                                               COUNTY CRIMINAL COURT AT LAW No.

ZJ~!~~                                Defendant                                HARRIS COUNTY, TEXAS


          TRIAL COURT'S CERTIFICATION OF DEFENDANT'S RIGHT OF ApPEAL*

I, judge of the trial court, certify this criminal case:
    D         is not a plea-bargain case, and the defendant has the right of appeal. [or]
    D        is a plea-bargain case, but matters were raised by written motion filed and ruled on before trial, and
             not withdrawn or waived, and the defendant has the right of appeal. [or]
    D        is a plea-bargain case, but the trial court has given permission to appeal, and the defendant has the
             right of appeal. [or]                       ~
    ~        is a plea-bargain case, and the defendant s O t of appeal. [or]                                   F !~Da~el D
    D        the defendant has waived the right of appea .                                         District Clerk

                                                                                                                   JUN 27 2014
                                                                                                        ~me:;____~~~~~~--
                                                                                                                             un   Taxaa
Judge                        \                                                                           By______-=~~------
                                                                                                                         Doputy

I have received a copy of this certification. I have also been informed of my rights concerning any appeal of
this criminal case, including any right to file a pro se petition for discretionary review pursuant to Rule 68 of the
Texas Rules of Appellate Procedure. I have been admonished that my attorney must mail a copy of the court of
appeals's judgment and opinion to my last known address and that I have only 30 days in which to file a pro se
petition for discretionary review in the Court of Criminal Appeals. TEX. R. APP. P. 68.2 I acknowledge that, ifI
wish to appeal this case and if I am entitled to do so, it is my duty to inform my appellate attorney, by written
communication, of any change in the address at which I am currently living or any change in my current prison
unit. I understand that, because of appellate deadlines, if I fail to timely inform my appellate attorney of any
change ~'iny address, I may lose the opportunity to file a pro ~1tition for discretionary review.

~       C?          ~                                                     ----=----~-----=--~_i~
                                                                                      _ _ _ _ _ __
Defendant           ~                                                     Defendant's Counsel

Mailing Address: _ _ _ _ _ _ _ _ _ _ _ __                                 State Bar of Texas ID number:  ~4t?~b5Z-
Telephone number: _ _ _ _ _ _ _ _ _ _ _ __                                Mailing Address:            \4U7}(/tv~
Fax number (if any):                                                      Telephone number: (,/P77-tJ1(;~-

                                                                          Fax number (if any): ( '         6 n ·07 St!
* "A defendant in a criminal case has the right of appeal under these rules. The trial court shall enter a certification of the defendant's
right to appeal in every case in which it enters a judgment of guilt or other appealable order. In a plea bargain case-that is, a case in
which a defendant's plea was guilty or nolo contendere and the punishment did not exceed the punishment recommended by the
prosecutor and agreed to by the defendant - a defendant may appeal only: (A) those matters that were raised by a written motion filed
and ruled on before trial, or (B) after getting the trial court's permission to appeal." TEXAS RULES OF APPELLATE PROCEDURE
25.2(a)(2).

                                                                                                                        9/1/2011
                                                                 CLERK
 Court
 ,1:, S

                       The State of Texas
                    '"\        Vs      ~.
Qb.~~"',,* ~~
 Date Notice (P .... ~ 1-"-It/ \ a.}L ~
 Of Appeal:                  \   ~\ ~:L\ l'f
 Presentation:                               Vol._ _ Pg. _ _

 Judgment:                                   Vol._ _ Pg.,_ _

Judge Presiding ~~~
Court Reporter  ~~
Court Reporter_ _ _ _ _ _ _ _ _ __
Court Reporter_ _ _ _ _ _ _ _ _ __

Attorney             ~                     ~
oaTrial             Cj"£w>. \\j~
 Attorney
 on Appeal                       ~      I --C.
           Appointed                             Hired_ _ __
                     All               t
 Offense         ~ :\
                                 ft

                                           dO ~ -t
                                             rOo \(
                                 '\
Jury Trial:                       Yes_ _ _ No ~

Punishment
Assessed                   ~y t'S TO
             ------~.~~--------
                                                     L

Companion Cases
(If Known)          ,~~L\-y' ';}.o/l~IO\f?:'S , 140Qt(Ic\

Amount of
Appeal Bond_ _ _---'-N_./_~....>..._
                         . . ____
Appellant
Confined:                             Yes ~         No_ __

Date Submitted
To Appeal Section___\_\.l.-.,;.l_l--P...:.....--\-I_,_:)_ _ __

Deputy Clerk._ _ _ _                       0f-----!~
                                                  __q/_,/Aq.L.1""/-
Notice ,11' Appeal Card Rev _9!S4